                     IN THE UNITED STATES DISTRJCT COURT
                    FOR THE WESTERN DISTRJCT OF WISCONSIN


UNITED STATES OF AMERJCA,
                                                                ORDER
                            Plaintiff,
       V.                                                         l 7-cr-120-jdp

DEBORAH MARCELLUS,
                            Defendant.


       Defendant Deborah Marcellus, by counsel, has filed a motion requesting release of

defendant's medical records at FMC Carswell for use at an upcoming hearing on a motion for

compassionate release.

       Defendant's motion is GRANTED.       FMC Carswell is ordered to provide copies of

Deborah Marcellus's medical records to the U.S. Probation Office for the Western District of

Wisconsin, 222 West Washington Ave# 340, Madison, WI 53703; (608) 264-5165.

       Entered April 9, 2020.

                                          BY THE COURT:



                                          J~PETERSON
                                          District Judge
